DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the limitation “the same part” lacks proper antecedent basis since a same part has not been previously introduced. Therefore, the limitation is interpreted to mean “a same part”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Publication No.: US 2015/0168792 A1, “Woo”) in view of Oshikawa (US Patent No.: US 5,273,475). 
Woo discloses a method for manufacturing an optical device comprising:

Woo fails to disclose that the method comprises holding the first outer substrate in a planar state by suction or pressurization; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent.
However, Oshikawa discloses a similar method comprising a step of holding the first outer substrate in a planar state by suction or pressurization; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent (Oshikawa, Figures 2-5; Column 3, l.28 – Column 4, l.7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include holding the first outer substrate in a planar state as disclosed by Oshikawa. One would have been motivated to do so for the purpose of encapsulating the liquid crystal element before curving the display panel (Oshikawa, Figures 2-5, Column 3, l.28-Column 4, l.7). 

Regarding Claim 2, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1, comprising: attaching a second outer substrate through the encapsulating agent to an upper part of the active liquid crystal element or the polarizer attached to the one side of the first outer substrate (Woo, Figures 2-3, second outer substrate SUB2; Paragraphs 0040-0041).
Woo fails to disclose a method of releasing the suction or pressurization of the curved surface substrate, to which the active liquid crystal element or the polarizer is attached, to return the first outer substrate to a curved surface state.
However, Oshikawa discloses a similar method comprising a step of releasing the suction or pressurization of the curved surface substrate, to which the active liquid crystal element or the polarizer is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a release of pressure step as disclosed by Oshikawa. One would have been motivated to do so for the purpose of providing high display quality of a curved display device (Oshikawa, Column 4, l.20-25). 

Regarding Claim 4, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1, wherein the first and second outer substrates are glass substrates (Woo, Paragraph 0075 discloses glass substrates).

Regarding Claim 5, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1, wherein the second outer substrate is a curved surface substrate (Woo, Figure 2B discloses a curved surface substrate as the second outer substrate SUB2).

Regarding Claim 6, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1, wherein the first and second outer substrate have curvatures different from each other (Woo, Paragraph 0062 discloses that the upper outer substrate SUB1 has a larger curvature radius than the lower outer substrate SUB2 in a convex direction).

Regarding Claim 7, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 5, wherein a curvature radius having a large curvature in the first and second outer substrate is in a range of 100R to 10,000R (Woo, Paragraphs 0083-0084).

Regarding Claim 8, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 5, wherein curvature centers of the first and second outer substrates in the optical device are present in the same part of an upper part or a lower part of the first and second outer substrate (Woo, Figure 3).

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Publication No.: US 2009/0185127 A1, “Tanaka”) in view of Oshikawa.
Tanaka discloses a method for manufacturing an optical device comprising:
A first outer substrate having a curved surface substrate (Figure 1B, first outer substrate 210), a second outer substrate disposed opposite to the first outer substrate (Figure 1B, second outer substrate 310), and an active liquid crystal element or a polarizer encapsulated by an encapsulating agent between the first and second outer substrate (Figure 1B, active liquid crystal element 350; Paragraph 0033).
Tanaka fails to disclose that the method comprises holding the first outer substrate in a planar state by suction or pressurization; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent.
However, Oshikawa discloses a similar method comprising a step of holding the first outer substrate in a planar state by suction or pressurization; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent (Oshikawa, Figures 2-5; Column 3, l.28 – Column 4, l.7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Tanaka to include holding the first outer substrate in a planar state as disclosed by Oshikawa. One would have been motivated to do so for the purpose of encapsulating the liquid crystal element before curving the display panel (Oshikawa, Figures 2-5, Column 3, l.28-Column 4, l.7). 

Regarding Claim 3, Tanaka in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1, wherein a difference in curvature of the first and second outer substrate is 10% or less (Tanaka, Paragraph 0037 discloses that there is no difference between curvature radii of the first and second outer substrates resulting in 0% difference which is less than 10%).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Oshikawa in further view of Iijima (US Publication No.: US 2004/0090568 A1).
Regarding Claim 9, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the active liquid crystal element comprises a liquid crystal host and a dichroic dye guest, and the active liquid crystal element has an active liquid crystal layer capable of switching between a first orientation state and a second orientation state.
However, Iijima discloses a similar method where the active liquid crystal element comprises a liquid crystal host and a dichroic dye guest, and the active liquid crystal element has an active liquid crystal layer capable of switching between a first orientation state and a second orientation state (Iijima, Paragraph 0051; Paragraph 0012; Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include specific characteristics of the liquid crystal element as disclosed by Iijima. One would have been motivated to do so for the purpose of forming a display device having excellent reliability (Iijima, Paragraph 0047).

Regarding Claim 10, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1,
Woo fails to disclose that the active liquid crystal element and the polarizer in the optical device are encapsulated between the first and second outer substrate.
However, Iijima discloses a similar method where the active liquid crystal element and the polarizer in the optical device are encapsulated between the first and second outer substrate (Iijima, outer substrate 1 and 2, polarizer 26, liquid crystal layer 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a polarizer and liquid crystal element encapsulated between the substrates as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal transflective display having excellent reliability (Iijima, Paragraph 0047). 

Regarding Claim 11, Woo in view of Oshikawa and Iijima discloses the method for manufacturing the optical device according to claim 10.
Woo fails to disclose that the active liquid crystal element and the polarizer in the optical device are encapsulated with an adhesive film present between one of the first or second outer substrates and the active liquid crystal element, between the active liquid crystal element and the polarizer, between the polarizer and one of the first or second outer substrate, and on sides of the active liquid crystal element and the polarizer.
However, Iijima discloses a similar method where the active liquid crystal element and the polarizer in the optical device are encapsulated with an adhesive film present between one of the first or second outer substrates and the active liquid crystal element, between the active liquid crystal element and the polarizer, between the polarizer and one of the first or second outer substrate, and on sides of the active liquid crystal element and the polarizer (Iijima, Figure 1, outer substrates 1 and 2, active liquid crystal element 4, adhesive film 5, polarizer 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a polarizer and liquid crystal element encapsulated between the substrates as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal transflective display having excellent reliability (Iijima, Paragraph 0047). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Oshikawa and Iijima in further view of Baierl et al (US Publication No.: US 2020/0201113 A1, “Baierl”). 
Regarding Claim 12, Woo in view of Oshikawa and Iijima discloses the method for manufacturing the optical device according to claim 11.
Woo fails to disclose that the adhesive film is a thermoplastic polyurethane adhesive film, a polyamide adhesive film, an acrylic adhesive film, a polyester adhesive film, an EVA (ethylene vinyl acetate) adhesive film, a polyolefin adhesive film, or a thermoplastic starch (TPS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to have a particular adhesive film as disclosed by Baierl. One would have been motivated to do so for the purpose of protecting the liquid crystal arrangement for the environment (Baierl, Paragraph 0030). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Oshikawa in further view of Wu et al (US Publication No.: US 2009/0284904 A1, “Wu”).
Regarding Clam 14, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less.
Wu also does not explicitly disclose that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less. However, Wu discloses the general environment of using a suction method with a particular pressure to avoid damaging the substrates (Wu, Paragraph 0032). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less is the result-effective variable, and when this pressure is optimized to the appropriate value within the specified parameters of a given optical device, the recognized results of using a suction method for a curved display without damaging the substrates are realized. While Wu does not directly disclose that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less, Wu does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wu, it would .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Oshikawa in further view of Brandao Salgado et al (US Publication No.: US 2019/0012033 A1, “Salgado”). 
Regarding Claim 15, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2.
While Salgado also does not explicitly disclose that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2. Salgado discloses the general environment of using air pressure to bend and control the shape of a substrate (Salgado, Paragraph 0045). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2 is the result-effective variable, and when this pressure is optimized to the appropriate value within the specified parameters of a given optical device, the recognized results of using a pressure method to control the shape of a substrate in an efficient and accurate manner are realized. While Salgado does not directly disclose that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2, Salgado does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Salgado, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the pressurization in the holding of the first outer 2 to 1.2 Kg/cm2 for the purpose of using a pressure method to alter the shape of substrates within a curved display in an efficient and economical manner. 
 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Oshikawa in further view of Harada et al (US Publication No.: US 2011/0120619 A1, “Harada”).
Regarding Claim 16, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed by disposing a flexible film on a surface of the curved surface substrate on which a convex portion is formed, and pressurizing the flexible film with a pressure roll.
However, Harada discloses a similar method where the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed by disposing a flexible film on a surface of the curved surface substrate on which a convex portion is formed, and pressurizing the flexible film with a pressure roll (Harada, Figure 2; Paragraph 0041; Paragraph 0059; Paragraph 0067)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a pressurization process with a pressure roll as disclosed by Harada. One would have been motivated to do so for the purpose of altering the shape of substrate with high accuracy (Harada, Paragraph 0095). 

Regarding Claim 17, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the pressurization and the suction in the holding of the first outer substrate in the planar state by suction or pressurization are simultaneously performed to maintain the planar state of the curved surface substrate.
However, Harada discloses a similar method where the pressurization and the suction in the holding of the first outer substrate in the planar state by suction or pressurization are simultaneously performed to maintain the planar state of the curved surface substrate (Harada, Paragraphs 0059-0067).
.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Oshikawa in further view of Kim et al (US Publication No.: US 2017/0255033 A1, “Kim”).
Regarding Claim 18, Woo in view of Oshikawa discloses the method for manufacturing the optical device according to claim 2.
Kim fails to disclose that the attaching of the second outer substrate is performed in a state where the first outer substrate is positioned on a curved surface having a curvature (Kim, Figures 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a particular attaching step as disclosed by Kim. One would have been motivated to do so for the purpose of maintaining a uniform desired curvature of the display device (Kim, Paragraph 0126). 

Regarding Claim 19, Woo in view of Oshikawa and Kim discloses the method for manufacturing the optical device according to claim 1, wherein a difference in curvature of the first and second outer substrate is 10% or less (Kim, Figure 7 discloses that there is no difference between curvature radii of the first and second outer substrates resulting in 0% difference which is less than 10%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871